Citation Nr: 1503077	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the severance of service connection for obstructive sleep apnea was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to August 1992, from October 2002 to July 2003, and from November 2004 to September 2007.  He also had duty in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, severing service connection for obstructive sleep apnea.  

In September 2009, the Veteran submitted a VA Form 9 in which he questioned why the RO severed service connection for sleep apnea and asked that his case be re-evaluated.  The RO treated this as a claim to reopen; however, the Board finds that the September 2009 statement is more properly construed as a notice of disagreement (NOD) with the decision severing service connection.  See Fenderson v. West, 12 Vet. App. 119, 128-29 (1999) (noting that a Form 9 can constitute an NOD); Anderson v. Principi, 18 Vet. App. 371, 375 (2004) ("Liberally interpreted, the appellant's 'wonder why it wasn't allowed back in 1985' was an expression of disagreement with the effective date assigned."); 38 C.F.R. § 20.201 (2014) (defining an NOD as a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result).  Furthermore, although the RO focused on entitlement to service connection for obstructive sleep apnea, rather than the propriety of the severance of service connection, in the statement of the case and supplemental statement of the case, the Veteran has presented arguments as to why service connection for sleep apnea should not have been severed and the disability rating should continue uninterrupted.  Therefore, and in light of the fact that the Board is granting the benefits the Veteran seeks, the Board will address the merits of the appeal without further delay.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Veteran and his spouse testified at a November 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  
FINDING OF FACT

The evidence of record does not establish that the grant of service connection for obstructive sleep apnea was clearly and unmistakably erroneous. 


CONCLUSION OF LAW

The criteria to sever service connection for obstructive sleep apnea have not been met, the severance was improper, and service connection is restored.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, discussion of compliance with VA's duty to notify and assist, including the specialized procedures required in cases involving severance of service connection, is not necessary.  

The issue before the Board is whether the RO's May 2009 severance of service connection for obstructive sleep apnea was proper.  Once service connection has been granted, it can be severed only when the evidence establishes that it is "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d).  The burden of proof is on the government.  Id.  

When VA seeks to sever service connection, section 3.105(d) imposes the same burden of proof, clear and unmistakable error (CUE) that is placed on a claimant who, under section 3.105(a), seeks to have a previous unfavorable decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In accordance with section 3.105(a), to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time must have been incorrectly applied.  The error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Stated another way, CUE is a "very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is the kind of error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  "Thus even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Id. at 43-44.  

Unlike section 3.105(a), however, section 3.105(d) does not limit VA to the law or the evidence that existed at the time of the grant of service connection.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  Rather, VA may consider medical evidence that postdates the decision that granted service connection.  Id.  "[T]he severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488.

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for obstructive sleep apnea was granted in a July 2008 rating decision based on diagnosis of obstructive sleep apnea in February 2007, which was during a period of active service, and an April 2008 VA examination showing a continued diagnosis of obstructive sleep apnea.  In a December 2008 rating decision proposing to sever service connection for obstructive sleep apnea, the RO explained that further review of the evidence showed that an April 2004 rating decision denied service connection for hypersomnolence with associated cataplexy and socially disruptive snoring (claimed as sleep apnea and narcolepsy).  The RO further noted that the Veteran was "first reported" to have hypersomnolence with associated cataplexy and socially disruptive snoring in 1998, which was not during a period of active service, and that service medical records from the Veteran's second period of service were negative for diagnosis or symptomatology of obstructive sleep apnea.  Therefore, service connection had been denied as the condition was not shown to be aggravated during service.  The RO concluded that service connection for sleep apnea should be severed because the condition preexisted and was not aggravated by service.  

The evidence of record includes an August 1998 sleep disorders clinic report showing a diagnostic impression of hypersomnolence without associated cataplexy and socially disruptive snoring.  A polysomnographic study and multiple sleep latency test were performed.  Regarding the polysomnographic study, the provider noted that the study "for all practical purposes rules out any significant degree of sleep disordered breathing."  The provider explained that although the Veteran snored intermittently and snorted and woke himself up, there was no evidence of airflow limitation, no significant number of hypopneas or apneas, and no significant number of electroencephalographic arousals.  After the multiple sleep latency test was performed, the provider noted that the mean onset of sleep during four naps was three minutes, which is in the pathologic range, and therefore it was confirmed that the Veteran was excessively sleepy and needed therapy.  

Subsequent treatment records show treatment for narcolepsy and a sleep disorder.  A June 2005 service treatment record shows that the Veteran was seen for a refill of medication for sleep apnea and the assessment was sleep apnea, although this appears to have been based on the Veteran's reported history, rather than any objective testing conducted at the time of the appointment.  In July 2006 the Veteran was seen for problems with sleeping.  His provider noted that he had a sleep study 6 years ago and had been treated for narcolepsy with good results, but was now sleepy all the time.  It was also noted that the Veteran had gained weight since his sleep study.  A February 2007 sleep study report shows that the Veteran was diagnosed with obstructive sleep apnea.  An October 2009 VA sleep medicine note shows that the provider, Dr. Pawan, felt that the Veteran had been erroneously diagnosed with idiopathic hypersomnia and that he was experiencing excessive daytime sleepiness secondary to obstructive sleep apnea with inadequate CPAP compliance.   

The record also includes a March 2011 statement by the Veteran's daughter, who is a board certified dentist, stating that she has heard him snoring loudly and witnessed the cessation of his breathing.  She observes that as a child she did not realize the seriousness of his condition, suggesting that she witnessed symptoms that she now associates with sleep apnea some time ago.  In a March 2011 statement, the Veteran's former supervisor, D.H., who he worked with from 1992 through 1997, states that he witnessed the Veteran seem to fall asleep many times during department meetings.  In a September 2010 statement, E.R., who served on active duty with the Veteran from 1985 to 1988, reported that he witnessed on more than one occasion the Veteran being unable to stay awake in meetings.  E.R. explained that they used to jokingly make comments that the Veteran should probably go to bed earlier in the evening and the Veteran would respond that he went to bed early but was tired and unable to remain awake no matter how much sleep he received.   

The Veteran presents two alternative arguments.  First, the Veteran argues that he has had symptoms since his first period of active duty and suggests that he may have been misdiagnosed on his first sleep study and that he has had sleep apnea since his first period of active service.  See August 2010 statement.  Second, the Veteran points out that his first sleep study diagnosed excessive daytime sleepiness and the second sleep study in 2007 diagnosed obstructive sleep apnea.  The Veteran suggests that both diagnoses may be correct, in which case sleep apnea was first diagnosed during active duty and the pre-existing condition was hypersomnolence.  See May 2011 and April 2013 statements.  

The Board finds that the May 2009 rating decision severing service connection for obstructive sleep apnea was improper.  Without seeking any additional medical opinion, the RO concluded that the condition for which the Veteran had previously been denied service connection and which was diagnosed in 1998-hypersomnolence without associated cataplexy and socially disruptive snoring-was the same condition that was diagnosed during active duty in 2007-obstructive sleep apnea.  Furthermore, the RO does not account for the fact that if the condition diagnosed in 1998 was the same as the later-diagnosed sleep apnea, there is competent and credible evidence that the Veteran began experiencing the symptoms of that condition during his first period of active duty.  The Veteran has presented two cogent theories regarding the history of his symptoms and diagnoses, and the Board finds that reasonable minds could differ as to the timing of the onset of obstructive sleep apnea.  

Once service connection is granted, it is not the Veteran's burden to show that service connection should not be severed.  Rather, the burden to show that service connection is clearly and unmistakably erroneous rests squarely on the government, and in this case, that burden has not been met.  The Board finds that service connection for obstructive sleep apnea is not clearly and unmistakably erroneous and therefore service connection for this disability must be restored.  


ORDER

Service connection for obstructive sleep apnea is restored.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


